DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on November 30, 2021.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockhammer et al. U.S. Patent Application Publication Number 2017/0156015 A1 (hereinafter Stockhammer), and further in view of Yu et al. U.S. Patent Application Publication Number 2014/0130073 A1 (hereinafter Yu).

As per claims 1, 8, 15, Stockhammer discloses a method, comprising: 
sending, upon receipt of an audio-only playing instruction (see media player client receives a manifest file 66 to see one or more adaptation sets and select a subset of representations, in this case audio only, for rendering on page 7 section [0077] and see audio only playing system on page 10 section [0114] and Figure 5) in a process of synchronously playing audio and video of streaming media content using Dynamic 
receiving the audio data files of the streaming media content from the server (see selection unit 222 receives audio media data on page 10 section [0116]), and
parsing out the audio content according to the audio data files (see parsing or decoding received audio data into decoded audio data 242 on page 10 section [0117]);  
performing audio-only playing for the streaming media content according to the audio content (see audio rendering unit 228 rendering decoded audio data 242 and performing output to a speaker on page 10 section [0117]). 
Stockhammer do not disclose expressly: wherein the audio-only playing instruction is used to switch play mode to an audio-only play mode.
Yu
Stockhammer and Yu are analogous art because they are from the same field of endeavor HTTP DASH video-audio streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an audio-only playing instruction to switch to an audio-only play mode.  The motivation for doing so would have been to select the mode that the user is best suited for (see page 4 section [0041] in Yu).  Therefore, it would have been obvious to combine Stockhammer and Yu for the benefit of using an audio-only playing instruction to switch play mode to obtain the invention as specified in claims 1, 8, 15.


As per claims 2, 9, 16, Stockhammer and Yu disclose the method according to claim 1, further comprising: sending, upon receipt of an audio and video synchronous playing instruction in a process of audio-only playing, a request of obtaining the audio data files and the video data files of the streaming media content to the server;  receiving the audio data files and the video data files of the streaming media content from the server, parsing out the audio content according to the audio data files, and parsing out the video content according to the video data files (see decapsulation unit 50 receiving capsulated data send decapsulated streaming data to audio decoder 46 and video decoder 48 on page 7 section [0080] and in Figure 1);  performing synchronous playing of audio and video for the streaming media content according to the audio content and the video content (see performing synchronized playing using timestamps for video and audio on page 5 section [0064]).

As per claims 3, 11, 18, Stockhammer and Yu disclose the method according to claim 1, wherein parsing out the audio content comprises: decapsulating the audio data files to obtain audio stream compression encoded data, and decoding the audio stream compression encoded data to obtain the audio content (see decapsulating using decapsulation unit 50 and decoding with audio decoder 46 and video decoder 48 on page 7 section [0080] in Stockhammer).

As per claims 4, 10, 17, Stockhammer and Yu disclose the method according to claim 2, wherein sending a request of obtaining the audio data files and the video data files of the streaming media content to the server comprises: obtaining a timestamp of audio content currently being played, and determining a segment index of the audio content currently being played according to the timestamp (see encoder of audio and video data both have timestamp on page 5 section [0064] in Stockhammer);  sending a request of obtaining an audio data file and a video data file corresponding to the segment index to the server (see segments may be associated with an index and an URL for client to request specific segments on page 9 section [0100] in Stockhammer), wherein the streaming media content is divided into multiple segments, each segment corresponds to a segment index, and each segment index corresponds to an audio data file and a video data file (see using segment with indexes to determining media fragments on page 8 section [0096] and Figure 3 in Stockhammer).

As per claims 5, 12, 19, Stockhammer and Yu disclose the method according to claim 2, wherein parsing out the video content comprises: decapsulating the video data Stockhammer).

As per claims 6, 13, 20, Stockhammer and Yu disclose the method according to claim 1, further comprising: obtaining, upon receipt of an audio language switching instruction in a process of audio-only playing, audio data files associated with a corresponding language from the server, and playing the audio content associated with the corresponding language according to the audio data files (see user selecting from available audio streams such as different languages on page 2 section [0035] in Stockhammer).

As per claims 7, 14, Stockhammer and Yu disclose the method according to claim 1, wherein the streaming media content is divided into multiple segments (see using segments with indexes to determining multiple media fragments on page 8 section [0096] and Figure 3 in Stockhammer), and wherein the method further comprises obtaining the audio content from an audio buffer area and stopping obtaining the video content from a video buffer area (see client may process the segment by extract media from segment, in this example audio content, and discard data that is not needed for this application, in this example video content on page 8 section [0095] in Stockhammer), and wherein performing audio-only playing for the streaming media content comprises performing the audio-only playing for a current segment of the Stockhammer), and wherein sending a request (see requesting correct segment with URL index on page 9 section [0100] in Stockhammer) of obtaining audio data files of the streaming media content to a server comprises sending a request of obtaining an audio data file of a next segment of the streaming media content to the server (see finding next fragment of data using sequence identifiers on page 5 section [0065] in Stockhammer).


Response to Arguments
Applicant’s arguments, see Remarks on page 11, filed November 30, 2021, with respect to the rejection(s) of claim(s) 1, 8, 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu et al. U.S. Patent Application Publication Number 2014/0130073 A1 (hereinafter Yu).

Stockhammer do not disclose expressly: wherein the audio-only playing instruction is used to switch play mode to an audio-only play mode.
Yu
Stockhammer and Yu are analogous art because they are from the same field of endeavor HTTP DASH video-audio streaming system.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an audio-only playing instruction to switch to an audio-only play mode.  The motivation for doing so would have been to select the mode that the user is best suited for (see page 4 section [0041] in Yu).  Therefore, it would have been obvious to combine Stockhammer and Yu for the benefit of using an audio-only playing instruction to switch play mode to obtain the invention as specified in claims 1, 8, 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.